Title: From Thomas Jefferson to James Madison, 28 August 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 28. 1801.
Your’s of the 26th. by Doctr. Bache came duly to hand: and I now return you all the papers you inclosed except the commission for the Marshal of New Jersey, which I retain till I see you, which Dr. Bache gives me hopes will be the ensuing week, & I suppose will of course be the day after tomorrow, as you will then be free from the pressure of the post. I inclose with those papers, for perusal, a letter & memorial from a mr Joseph Allen Smith, of whom I know nothing more than these papers inform me. you will be sensible that in his assumption of diplomatic functions he has not shewn much diplomatic subtlety. he seems not afraid of Logan’s law in our hands. of mr Starke’s application for the attorney’s place of Missisipi I recollect nothing; and not having here my bundle of applications for office I can ascertain nothing. but I am persuaded he has not applied to me; & consequently it must have been to our predecessors. this would afford a reason the more for enquiries concerning him before we decide about him. this shall be reserved for conversation when we meet.—I feel a scruple at signing the recital of a falshood in the Exequatur for Olsen, to wit, ‘the having seen his commission’. it would bind us to admit his credentials let them be what they will; and be an useless departure from fact. I think with you that he desires much less, & what is perfectly admissible; & consequently that it would be better to write him a very civil letter yielding exactly what he asks.
What are the delays in the performance of our stipulations of which the Bey of Tunis, & Eaton complain? I thought we had not only complied with the treaty, but were doing considerably more. I have read Eaton’s correspondence, and form a very respectable opinion of his understanding. I should be disposed to do so too of his honesty: but how, to these two qualities, can we reconcile his extraordinary mission of this vessel? if nothing sinister appears on the enquiry mr Wagner is making, he should be made to understand that the administration will not admit such unauthorised & useless waste of the public money. as to the cattle & timber, I would leave them to be sent or not by those charged with them. I am an enemy to all these douceurs, tributes & humiliations. what the laws impose on us let us execute faithfully; but nothing more. I think it would be well to engage mr Wagner (who is fully competent to it) to make up, for the eye of Congress a full statement of every expence which our transactions with the Barbary powers has occasioned, & of what we still owe, that they may be enabled to decide, on a full view of the subject, what course they will pursue. I know that nothing will stop the eternal increase of demand from these pirates but the presence of an armed force, and it will be more economical & more honorable to use the same means at once for suppressing their insolencies.—I think with you we had better send by Eaton’s vessel the powder & ball wanting for Algiers.—I have recieved information through a single hand [from one of Bainbridge’s lieutenants, that Bainbridge himself connived at] the pretended [impressment] of [the George Washington,] & perhaps [recieved a douceur.] as soon [as we hear] of any [actual] hostility by [Tripoli], I think [Cathcart] should be sent to [Algiers, & Obrian permitted to retire.] these two men have completely shewn themselves to be what I concieved of them on a pretty full acquaintance in Philadelphia.—would it not be well to instruct our agents resident where there have been British admiralty courts to collect all the cases, which can be authenticated, of the enormities of those courts? I am persuaded it must be the groundwork of a demand on our part of stipulations from that country entirely novel in their nature, and which nothing but the disgrace of their proceedings can extort from them. but they are indispensably necessary for us. we are surely never more to submit to such ruinous degradations again. in hopes of seeing you soon I conclude with assurances of sincere & affectionate friendship
Th: Jefferson
P.S. I send Bingham’s case to mr Lincoln.
